Citation Nr: 0528879	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel 


INTRODUCTION

Evidence in the claims file shows verified active duty 
service from March 1945 to August 1946, and from September 
1950 to July 1954. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2003, a statement 
of the case was issued in November 2003, and a substantive 
appeal was received in December 2003.  The veteran testified 
at a Board hearing at the RO in July 2005.  At that time, the 
record was held open to allow the veteran to submit 
additional evidence.  He subsequently submitted additional 
evidence and waived preliminary RO review of the new 
evidence. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran contends that he suffers from current bilateral 
hearing loss disability which is related to ear problems 
during service.  He has specifically directed the Board's 
attention to 1952 service medical records which show a 
puncture of the left eardrum and fungus in the right eardrum 
in October 1952.  The veteran also maintains that his hearing 
loss is related to noise exposure during service.  In support 
of his claim are letters from Morrow Chamberlain II, M.D. 
which state that a portion of the bilateral hearing loss may 
be attributed to noise exposure in the Navy and to a tympanic 
membrane perforation during service.  

The Board notes that service connection for tinnitus of the 
left ear has already been established based on the inservice 
evidence of the left tympanic membrane perforation. 

The underlying question now before the Board is whether the 
veteran's current bilateral hearing loss disability is 
causally related to the ear symptomatology noted in service 
medical records and/or to noise exposure during service.  The 
RO had scheduled VA examinations to attempt resolve these 
questions.  However, although a November 2004 VA examiner 
commented that there is no evidence of retrocochlear 
pathology and that no acoustic neuroma or other tumor was 
responsible for the hearing loss, it does not appear that a 
clear opinion has been furnished regarding any relationship 
to the ear symptomatology noted during service or to any 
noise exposure during service.  Moreover, given the fact that 
service connection has been established for tinnitus of the 
left ear, it would seem that the question of secondary 
service connection, including by way of aggravation, should 
also be addressed.  These are clearly medical questions.  The 
Board is not competent to address questions of medical 
causation and must rely on medical professionals.  Under the 
circumstances, the Board finds that further development of 
the medical evidence is necessary to allow for eventual 
informed appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination by an examiner qualified 
to offer an opinion as to the etiology of 
the veteran's bilateral hearing loss.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the claims file, the examiner should 
offer clear responses to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's hearing loss is 
causally related to the ear symptoms 
(perforation and fungus) noted in 1952 
service medical records?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's hearing loss is 
causally related to noise exposure during 
service?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's hearing loss is 
proximately due to, or has been 
aggravated by, his service-connected 
tinnitus of the left ear?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
bilateral hearing loss is warranted.  
Unless the full benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


